Case: 12-7110    Document: 20     Page: 1   Filed: 11/07/2012




          NOTE: This order is nonprecedential.


   mtniteb ~tate~ <!Court of ~eaI~
        for tbe jfeberaI qcircuit

                EDWIN COLON-RIVERA,
                   Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                  Respondent-Appellee.


                        2012-7110


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-3060, Judge Alan G.
Lance, Sr.


                      ON MOTION


                       ORDER
    Edwin Colon-Rivera moves for a 60-day extension of
time, until January 4, 2013, to file his reply brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-7110     Document: 20   Page: 2   Filed: 11/07/2012




EDWIN COLON-RIVERA V. SHINSEKI                          2


      The motion is granted.

                                  FOR THE COURT


                                   /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk
s21